Filed 3/27/13 City of Monterey v. Carrnshimba CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


CITY OF MONTEREY,                                                    H036475
                                                                     (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. M103860)

                  v.

JHONRICO CARRNSHIMBA et al.,

      Defendants and Appellants.
___________________________________

         In December 2009, Jhonrico Carrnshimba, operating a nonprofit corporation,
MyCaregiver Cooperative, Inc. (collectively, appellants), opened a collective to dispense
medical marijuana (Dispensary; Dispensaries) in the City of Monterey (City or
Monterey).1 Shortly before incorporation of MyCaregiver, Carrnshimba applied for a
business license with the City. He failed to disclose that he intended to operate a
Dispensary in either the application or in subsequent communications in which the City
sought clarification of the nature of his intended business. Shortly afterward, City
personnel learned that appellants were dispensing medical marijuana. The City’s


         1
         Appellants make a distinction between dispensaries and cooperatives that
dispense medical marijuana. While such a distinction may be of significance in a case
involving questions concerning compliance with State medical marijuana laws, that is not
an issue present here. We will accordingly refer broadly to any organization dispensing
medical marijuana as a Dispensary.
Assistant City Manager advised Carrnshimba that he had failed to disclose his intention
to operate a Dispensary in the City; the operation of a Dispensary was not a permitted use
under the City Code; the use was therefore prohibited; his business license application
was denied; and he was to immediately cease and desist operating the Dispensary
business. Eight days later (January 19, 2010), the City passed an ordinance declaring a
moratorium temporarily prohibiting the operation of any Dispensaries.
       On February 8, 2010, the City brought an action against appellants to abate a
public nuisance. After obtaining a preliminary injunction prohibiting appellants from
dispensing medical marijuana, the City successfully moved for summary judgment. The
court thereafter entered a judgment that included a permanent injunction prohibiting
appellants from operating a Dispensary as long as there was a citywide moratorium
prohibiting such an operation.
       Appellants assert that the City ordinance creating a moratorium prohibiting
businesses from dispensing medical marijuana, adopted after appellants had commenced
their operation, could not be applied retroactively against them. They also challenge the
City’s positions below that their business operation was a public nuisance because (1)
they failed to obtain a business license; and (2) a Dispensary was not an expressly
permitted use under the City Code and was therefore a prohibited use of property.
Neither of these two public nuisance theories was addressed by the trial court in granting
summary judgment.
       We conclude that the controversy is moot because the permanent injunction
entered against appellants expired, and appellants vacated the Monterey property where
they operated the Dispensary. But because this case involves issues that are important
and of continuing public interest, we will exercise our discretion to consider the merits of
the appeal. We decide that the use of property in the City as a Dispensary was an
impermissible use under the pre-moratorium City Code and appellants’ operation of a
Dispensary therefore constituted a public nuisance per se. We hold further that because

                                             2
appellants acquired no vested right to operate their illegal Dispensary, the trial court
properly found that appellants’ continued post-moratorium operation of its Dispensary
was a public nuisance per se. Accordingly, we will affirm the judgment.
                                PROCEDURAL HISTORY
       On February 8, 2010, Monterey filed a complaint against Carrnshimba and
MyCaregiver, a California corporation.2 The City asserted one cause of action to enjoin a
public nuisance per se with respect to appellants’ operation of a Dispensary at 554
Lighthouse Avenue in Monterey (premises). Monterey sought and obtained a
preliminary injunction.
       On July 22, 2010, Monterey filed a motion for summary judgment, which
appellants opposed. After hearing argument, the court issued its order on October 25,
2010, granting the City’s motion for summary judgment. A judgment was thereafter
entered, which included the issuance of a permanent injunction, effective for the duration

       2
         At oral argument, we were advised by the City’s counsel that MyCaregiver’s
status as a corporate entity had been suspended. We requested that the parties provide
supplemental briefs concerning MyCaregiver’s corporate status and, if suspended, the
legal effect thereof upon this ongoing appeal. We received correspondence from the
parties; appellants acknowledged that MyCaregiver had been suspended by the Secretary
of State. Because a suspended corporation may not prosecute or defend an action, nor
may it prosecute an appeal from an adverse judgment (Grell v. Laci Le Beau Corp.
(1999) 73 Cal.App.4th 1300, 1306), we directed appellant MyCaregiver to show cause
why its appeal should not be dismissed. Through its counsel, MyCaregiver responded on
February 11, 2013, indicating that earlier that month, the corporation had filed tax returns
for 2009, 2010, and 2011, had paid back taxes, and had applied to the California
Franchise Tax Board for a certificate of revivor. Two days later, Carrnshimba submitted
to this court correspondence enclosing a copy of the certificate of revivor, effective
February 12, 2013, reinstating the corporation’s powers under the name “MyCaregiver
Patient’s Cooperative, Inc.” Accordingly, the concerns regarding MyCaregiver’s
corporate status brought to the attention of this court at oral argument no longer exist, and
the corporation’s appeal may proceed. (Peacock Hill Assn. v. Peacock Lagoon Constr.
Co. (1972) 8 Cal.3d 369, 373-374 [suspended corporation which revives its corporate
powers by payment of back taxes may proceed with its appeal].)



                                              3
of the City’s moratorium, against appellants’ operation of a Dispensary at the premises or
at any other location in Monterey. Appellants filed a timely appeal from the judgment.
                                          FACTS3
       In November or December 2009, Carrnshimba leased the premises for a term of
two years. The premises are located in a zoning district containing the classification of a
“C-2 Community Commercial District” under the City’s Zoning Ordinance.4 On
December 10, 2009, Carrnshimba, listing his name as Jhonrico Carr and identifying
himself as “director” of a business named “MyCaregiver Inc.,” submitted to the City an
application for a business license. Under penalty of perjury, he described the business he
intended to operate out of the premises as: “healthcare cooperative/individual & family
services.” (Capitalization omitted.)
       Tricia Wotan, an employee of the City’s planning department, reviewed the
application and, because she found Carrnshimba’s description of the business to be
“vague,” asked for more information about it. Carrnshimba responded to Wotan in an e-
mail dated December 20, 2009, indicating: “The primary function of our corporation is
the member[-]based retail of various health and beauty products, natural vitamins, aroma
therapy products and instructional books and DVDs (extended list of products below). . . .
[¶] . . .[¶] . . . We operate in the same fashion as a Costco co-op or the Davis food co-op

       3
          We present the essential relevant facts as taken from the papers filed in support
of and in opposition to the motion for summary judgment. “ ‘Because this case comes
before us after the trial court granted a motion for summary judgment, we take the facts
from the record that was before the trial court when it ruled on that motion. [Citation.]
. . . We liberally construe the evidence in support of the party opposing summary
judgment and resolve doubts concerning the evidence in favor of that party. [Citation.]’
[Citation.]” (Wilson v. 21st Century Ins. Co. (2007) 42 Cal.4th 713, 716-717.)
        4
          Monterey’s Zoning Ordinance is found in Chapter 38 of the City Code. (City
Code, § 38-1.) Since the Zoning Ordinance is within the City Code, we will refer to
provisions found in Chapter 38 interchangeably as the City Code and the Zoning
Ordinance.



                                             4
on a smaller-scale specializing in healthcare products.” Carrnshimba identified 16 kinds
of products his business would sell; medical marijuana was not among the products
listed. Wotan approved the business use of the premises, unaware that the actual use
would be for a Dispensary. She would not have given her approval if she had known the
true use of the premises because Monterey has no regulation which permits the use of
property as a Dispensary.
       Before the business license was issued by the City’s revenue department, and on
or about January 5, 2010, the City learned through publicity generated by Carrnshimba
that he was operating a Dispensary. Fred Cohn, as Assistant City Manager, determined
that the operation of a Dispensary was not an existing permitted use under Monterey’s
Zoning Ordinance. He therefore concluded that appellants use of the premises “was
expressly prohibited under Monterey City Code § 38-29(B).” Cohn sent a letter to
Carrnshimba on January 11, 2010, (1) advising him that he had “withheld . . . [a] critical
piece of information from the City,” namely, that he was operating a Dispensary;
(2) informing him that such use was not an enumerated land use, could not be categorized
under any existing permitted use, and was therefore prohibited; (3) stating that he could
seek a code amendment to allow the use of Dispensaries in Monterey; (4) indicating that
his business license was rejected; and (5) demanding that he “cease and desist operations
immediately.” Cohn also advised in the letter that Carrnshimba could appeal Cohn’s
determinations to the Planning Commission.
       On January 19, 2010, as an interim urgency measure, Monterey adopted
Ordinance number 3441, under which “no use permit, variance, building permit, business
license or other applicable entitlement for the establishment or operation of a medical
marijuana dispensary [in any City zoning district] shall issue . . .”5 The ordinance

       5
        In connection with its summary judgment motion, Monterey filed a request that
the court take judicial notice, pursuant to Evidence Code section 452, subdivision (b), of,
                                                                                  continued

                                             5
established a moratorium on Dispensaries for a period of 45 days. The moratorium
period was thereafter extended for a period of 10 months and 15 days (i.e., until on or
about January 20, 2011), pursuant to Ordinance number 3445 adopted March 2, 2010.
        On January 20, 2010, Carrnshimba filed an appeal with the Planning Commission
concerning Cohn’s determination that the Dispensary operation was not a permitted use.
Carrnshimba never applied for a code amendment to allow the use of Dispensaries in
Monterey. Cohn advised Carrnshimba on February 8, 2010, that the appeal could not be
processed because of the moratorium resulting from the adoption of Ordinance number
3441.
        Notwithstanding the City’s cease-and-desist demand, appellants continued to
operate the premises as a Dispensary between December 2009 and June 2010.6
                                      DISCUSSION
        I.    Post-Judgment History
        Before addressing the merits of this appeal, we note some relevant factual and
procedural developments that postdate the entry of judgment.7 On October 19, 2010, the
Monterey City Council adopted Ordinance number 3454, which extended the moratorium




among other things, certain provisions of Monterey Ordinance numbers 3441 and 3445,
and certain sections of the City Code. The court granted the request. We likewise take
judicial notice of these legislative enactments of a municipality, and we will also take
judicial notice of section 38-15 of the City Code, a section referenced by neither party.
(Evid. Code, §§ 452, subd. (b), 459, subd. (a); see also Madain v. City of Stanton (2010)
185 Cal.App.4th 1277, 1280, fn. 1.)
       6
         As discussed in part I of the Discussion, post, appellants in fact continued to
operate the Dispensary until August 2011, long after summary judgment was granted and
judgment (which included a permanent injunction) was entered in favor of the City.
       7
         We are aware of these developments as a result of documents included in
respondent’s appendix, and documents filed herein by the parties in connection with
various requests for judicial notice, which requests were granted by this court.



                                             6
on the establishment and operation of Dispensaries for a period of one year.8 Nearly one
year later, on September 6, 2011, Monterey adopted Ordinance number 3465, which
banned all Dispensaries within all zones of the City, effective 30 days after its adoption.
       In the meantime, in February 2011, Monterey filed an application seeking to hold
appellants and Marc Rowland9 in contempt based upon their having allegedly violated the
terms of the permanent injunction by continuing to operate a Dispensary at the
premises.10 As a result of the City’s application and supplemental papers it filed, the
court issued orders to show cause re contempt in February and April 2011, respectively.
       In July 2011, a judgment of unlawful detainer was entered in favor of Jerald
Heisel and Debra R. Heisel, Trustees of the Heisel Family Trust (the Heisels) and the
owners of the premises, against appellants and Rowland. The judgment provided that the
Heisels were entitled to possession of the premises and that the lease between the parties
was declared forfeited. A return on a writ of possession issued in the eviction action was
filed on or about August 10, 2011, indicating that appellants and Rowland had vacated
the premises on or about August 1, 2011.
       II.    Mootness
       Monterey filed a motion to dismiss this appeal, arguing that the case was moot and
that, in any event, the appeal should be dismissed based upon appellants’ having violated
the trial court’s permanent injunction. Appellants opposed the motion, arguing that “[t]he
appeal is not moot because appellants’ defense of the pending contempt proceeding
       8
          The court below did not consider this ordinance, which was adopted nine days
before the granting of summary judgment.
        9
          Rowland is a director of MyCaregiver.
        10
           In support of the application, Monterey Police Officer Mike Bruno indicated in
a declaration that, when he assisted in the execution of a civil inspection warrant relative
to the premises on February 11, 2011, Carrnshimba and Rowland “admitted that they
[were] operating a medical marijuana cooperative and that they [would] continue to do so
despite the injunction since they have an appeal pending.”



                                             7
hinges on a ruling from this court that the trial court’s ruling was invalid.” They argued
further that the appeal should not be dismissed due to any violation of the preliminary
injunction resulting in them having been charged with (but not yet found in) contempt,
because “if the trial court’s ruling is not valid, then appellants[] cannot be held in
contempt for disobeying that ruling.” We denied the City’s motion to dismiss the appeal.
As explained below, although we agree that the issue is now moot, this appeal presents
issues of continuing public interest and we will therefore exercise our discretion to decide
the controversy.
       The appeal is moot for two reasons. First, by its own terms, the permanent
injunction was only effective for the duration of the City’s moratorium, which expired
October 19, 2011.11 “If relief granted by the trial court is temporal, and if the relief
granted expires before an appeal can be heard, then an appeal by the adverse party is
moot. [Citation.]” (Environmental Charter High School v. Centinela Valley Union High
School Dist. (2004) 122 Cal.App.4th 139, 144.)12 The controversy is therefore moot.
(See Covina Union High School v. California Interscholastic (1934) 136 Cal.App. 588,
589-590 [challenge to issuance of permanent injunction issued for specified school year
was moot because school year had ended while appeal was pending].) Second, appellants


       11
           In reality, the moratorium ended approximately two weeks before October 19,
2011, as a result of the adoption of Ordinance number 3465 banning all Dispensaries
within all zones of the City.
        12
           In Environmental Charter High School v. Centinela Valley Union High School
Dist., supra, 122 Cal.App.4th at page 144, the challenged order required the appellant
school district to make certain facilities available to a charter school for the 2003-2004
school year. The case was technically moot because the 2003-2004 school year court
ended while the appeal was pending. (Ibid.) The appellate court elected to overlook the
mootness of the case because of a likelihood of the recurrence of a similar dispute
between the parties concerning the charter school’s request for facilities in future school
years. (Ibid.; see also Bullis Charter School v. Los Altos School Dist. (2011) 200
Cal.App.4th 1022, 1034-1035.)



                                               8
are no longer tenants or occupants of the premises, the use of which as a Dispensary is
the subject of the appeal. (See Pittenger v. Home Sav. and Loan Assn. of Los Angeles
(1958) 166 Cal.App.2d 32, 36-37 [where case involved alleged misconduct by holder of
secured note, the holder’s transfer of that interest where the transferee’s actions were not
claimed to be improper rendered case moot].)
       One exception to the doctrine of mootness authorizes the court to decide a case
“when a material question remains for the court’s determination [citation].”
(Cucamongans United for Reasonable Expansion v. City of Rancho Cucamonga (2000)
82 Cal.App.4th 473, 480.) “ ‘[W]henever the judgment, if left unreversed, will preclude
the party against whom it is rendered as to a fact vital to his rights, such as to the validity
of a contract upon which his rights are based, it cannot properly be said that there is left
before the appellate court but a moot question, even though on account of changed
conditions the relief originally sought by appellant cannot be granted upon the reversal of
such judgment.’ ” (Hartke v. Abbott (1930) 106 Cal.App. 388, 394.) Appellants have
argued that because there are contempt proceedings pending below against them arising
out of their alleged violation of the terms of the permanent injunction, the case is not
moot. Were it the case that contempt proceedings remain pending against appellants, we
would conclude that the resolution of the validity of the underlying permanent injunction
presented a question “ ‘vital to [appellants’] rights’ ” (Hartke v. Abbott, at p. 394) insofar
as those contempt proceedings were concerned. But we were advised at oral argument
that the City subsequently dismissed the contempt proceedings; therefore, this exception
to mootness has no application here.13

       13
          Although an order made in excess of the court’s jurisdiction may not form the
basis of a contempt order (People v. Gonzalez (1996) 12 Cal.4th 804, 817 [“a void order
cannot be the basis for a valid contempt judgment”]), a party may not defy a legally
erroneous court order and then challenge it collaterally in proceedings brought to enforce
the order (Wanke, Industrial, Commercial, Residential, Inc. v. Keck (2012) 209
                                                                                     continued

                                               9
       But an appellate court may exercise its discretion to decide a moot controversy
when the case presents “ ‘important issues of substantial and continuing public
interest. . .’ ” (Abbott Ford, Inc. v. Superior Court (1987) 43 Cal.3d 858, 868-869, fn. 8.)
As discussed below, the legality of the operation of medical marijuana dispensaries under
California’s medical marijuana laws—specifically, in this case, the question of whether a
dispensary is a permitted use under a particular municipal zoning ordinance—are matters
of continuing public interest. We will therefore exercise our discretion to decide the
merits of the controversy, notwithstanding the mootness of the case. (See In re William
M. (1970) 3 Cal.3d 16, 23 [court may exercise discretion to decide moot case involving
“issue of broad public interest that is likely to recur”]; see also Morehart v. County of
Santa Barbara (1994) 7 Cal.4th 725, 746.)
       III.   Standard of Review
       “The purpose of the law of summary judgment is to provide courts with a
mechanism to cut through the parties’ pleadings in order to determine whether, despite
their allegations, trial is in fact necessary to resolve their dispute.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 843 (Aguilar).) As such, the summary judgment
statute, Code of Civil Procedure section 437c, “provides a particularly suitable means to
test the sufficiency of the plaintiff’s prima facie case and/or of the defendant’s [defense].”
(Caldwell v. Paramount Unified School Dist. (1995) 41 Cal.App.4th 189, 203.) A
summary judgment motion must demonstrate that “material facts” are undisputed. (Code
Civ. Proc., § 437c, subd. (b)(1).) “The materiality of a disputed fact is measured by the



Cal.App.4th 1151, 1172, citing Signal Oil & Gas Co. v. Ashland Oil & Refining Co.
(1958) 49 Cal.2d 764, 776, fn. 6). Appellants’ challenge to the permanent injunction here
appears to be on the ground that it is legally erroneous (rather than it being made in
excess of the court’s jurisdiction). Since the contempt proceedings have been dismissed,
we need not decide that question.



                                              10
pleadings.” (Conroy v. Regents of University of California (2009) 45 Cal.4th 1244,
1250.)
         A “motion for summary judgment shall be granted if all the papers submitted
show that there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).) The
moving party “bears the burden of persuasion that there is no triable issue of material fact
and that he is entitled to judgment as a matter of law.” (Aguilar, supra, 25 Cal.4th at p.
850, fn. omitted.) A plaintiff moving for summary judgment establishes the absence of a
defense to a cause of action by proving “each element of the cause of action entitling the
party to judgment on that cause of action.” (Code Civ. Proc., § 437c, subd. (p)(1).) The
plaintiff need not, however, disprove any affirmative defenses alleged by the defendant.
(Oldcastle Precast, Inc. v. Lumbermens Mutual Casualty Co. (2009) 170
Cal.App.4th 554, 565.) Once the plaintiff’s burden is met, the burden of proof shifts to
the defendant “to show that a triable issue of one or more material fact exists as to that
cause of action or defense thereto.” (Ibid.) In meeting this burden, the defendant must
present “specific facts showing” the existence of the triable issue of material fact. (Ibid.)
An action for public nuisance is a proper claim upon which a plaintiff may bring a
summary judgment motion. (See People v. Schlimbach (2011) 193 Cal.App.4th 1132;
People ex rel. Dept. of Transportation v. Outdoor Media Group (1993) 13 Cal.App.4th
1067 (Outdoor Media).)
         Since summary judgment motions involve pure questions of law, we review the
granting of summary judgment or summary adjudication de novo to ascertain from the
papers whether there is a triable issue of material fact. (Chavez v. Carpenter (2001) 91
Cal.App.4th 1433, 1438.) Judicial interpretation of a municipal ordinance involves a
question of law and is also subject to independent review. (People ex rel. Kennedy v.
Beaumont Investment, Ltd. (2003) 111 Cal.App.4th 102, 113.) We need not defer to the
trial court and are not bound by the reasons in its summary judgment ruling; we review

                                             11
the ruling of the trial court, not its rationale. (Kids’ Universe v. In2Labs (2002) 95
Cal.App.4th 870, 878.)
       The decision of the trial court granting “a permanent injunction rests within its
sound discretion and will not be disturbed without a showing of a clear abuse of
discretion. [Citation.] ‘Generally, in reviewing a permanent injunction, we resolve all
factual conflicts and questions of credibility in favor of the prevailing party and indulge
all reasonable inferences that support the trial court’s order. [Citation.] However, where
the ultimate facts are undisputed, whether a permanent injunction should issue becomes a
question of law, in which case the appellate court may determine the issue without regard
to the conclusion of the trial court. [Citation.]’ ” (People v. ex rel. Trutanich v. Joseph
(2012) 204 Cal.App.4th 1512, 1520, quoting Cabrini Villas Homeowners Assn. v.
Haghverdian (2003) 111 Cal.App.4th 683, 688-689; see also Shapiro v. San Diego City
Council (2002) 96 Cal.App.4th 904, 912.)
       IV.    Issues on Appeal
       Although Monterey raised three grounds below in support of its public nuisance
theory, the court relied on only one ground in granting summary judgment. The court
held “that the City’s moratorium applies to [appellants’] use of the premises as a medical
marijuana dispensary/cooperative. A violation of the moratorium is a nuisance per se
under Monterey City Code § 38-222(A). . . .” Appellants challenge the granting of
summary judgment on this basis, contending that the court erred in giving retroactive
effect to Ordinance number 3441, extended by Ordinance number 3454.
       Appellants request that this court resolve two other matters which the trial court
declined to decide, namely, the two other bases upon which the City sought an order
granting summary judgment. The City argued that the operation of a Dispensary on the
premises was a nuisance per se because appellants failed to comply with the local
governmental requirement of obtaining a business license. Appellants contend here, as
they did below, that MyCaregiver, as a nonprofit corporation, was not required under the

                                             12
City Code to obtain a business license and that therefore its operation out of the premises
was not unlawful.14 In addition, appellants ask us to decide the City’s third contention
below upon which the trial court declined to rule: Whether the operation of a Dispensary
was an impermissible use of property under Monterey’s Zoning Ordinance, and that
therefore appellants’ use of the premises for that purpose constituted a nuisance per se.
       We address, to the extent necessary to resolve this appeal, these claims below.
       V.     Summary of Medical Marijuana Laws
       Although this case does not present a challenge to this state’s medical marijuana
laws, we believe it is helpful to provide a brief overview of the 1996 voter’s initiative
known as “the Compassionate Use Act” (CUA) and the Medical Marijuana Program
(MMP) legislation enacted in 2003.
       In November 1996, the California voters passed Proposition 215, the
Compassionate Use Act of 1996 (Prop. 215, § 1, as approved by electors, Gen. Elec.
(Nov. 5, 1996) adding Health & Saf. Code, § 11362.5).15 The CUA provides limited
immunity from criminal prosecution for possession of marijuana (§ 11357) and
cultivation of marijuana (§ 11358) for two limited classes of persons: those who qualify
as medical marijuana patients, and persons who constitute caregivers of such patients.
(§ 11362.5, subds. (d), (e); see People v. Mower (2002) 28 Cal.4th 457, 470-471.) It was
enacted with the twin goals of “ensuring that seriously ill Californians have the right to


       14
          Appellants also assert that “[a] conditional use permit was issued to
MyCaregiver” and that later “the City revoked the permit.” These assertions are
unsupported by the record. At most, the record shows that Carrnshimba applied for a
business license on December 10, 2009, the City’s Fire Department and Planning
Department signed off on the application, but the license was never issued. There is no
evidence in the record that appellants sought or obtained a conditional use permit from
the City.
       15
          All further statutory references are to the Health and Safety Code unless
otherwise specified.



                                             13
obtain and use marijuana for medical purposes where that medical use is deemed
appropriate and has been recommended by a physician” for the treatment of illnesses for
which marijuana provides relief (§ 11362.5, subd. (b)(1)(A)); and of safeguarding
qualified patients and their primary caregivers from criminal prosecution for obtaining
and using medical marijuana (§ 11362.5, subd. (b)(1)(B)). (People v. Colvin (2012) 203
Cal.App.4th 1029, 1034-1035.) There is no mention of Dispensaries in the CUA. (See
City of Claremont v. Kruse (2009) 177 Cal.App.4th 1153, 1173 (Kruse) [“[t]he CUA
does not authorize the operation of a medical marijuana dispensary”].)
       The Supreme Court has explained that “[t]he [CUA] is a narrow measure with
narrow ends.” (People v. Mentch (2008) 45 Cal.4th 274, 286, fn. 7 (Mentch); see also id.
at p. 286 [rejecting expansive definition of “ ‘caretaker’ ” under the CUA]; Ross v.
RagingWire Telcommunications, Inc. (2008) 42 Cal.4th 920, 930 [because the CUA has
“modest objectives,” it did not require employers to accommodate marijuana use by
medical marijuana patient].) Because of the narrowness of the scope of the statute, courts
have held that the CUA does not exempt persons from criminal liability in a number of
different contexts. The CUA has been held not to offer a defense in connection with
(1) the transportation of marijuana allegedly for use for medical purposes (People v.
Young (2001) 92 Cal.App.4th 229, 237; People v. Trippet (1997) 56 Cal.App.4th 1532,
1550); (2) the sale of medical marijuana to patients and their caregivers, even if the sales
are not for profit (People ex rel. Lungren v. Peron (1997) 59 Cal.App.4th 1383, 1394);
(3) the cultivation or personal use of marijuana where the defendant receives postarrest
medical approval (People v. Rigo (1999) 69 Cal.App.4th 409, 412); (4) the cultivation of
marijuana for the person’s own use and for a cannabis buyers’ cooperative (People v.
Galambos (2002) 104 Cal.App.4th 1147, 1152); and (5) the formation of a cooperative to
collectively cultivate and possess marijuana for qualified patients and primary caregivers
(People v. Urziceanu (2005) 132 Cal.App.4th 747, 767 (Urziceanu)).



                                             14
       In 2003, the Legislature enacted the MMP (§ 11362.7 et seq.). The intent of the
Legislature in enacting the MMP was to: “(1) Clarify the scope of the application of the
[CUA] and facilitate the prompt identification of qualified patients and their designated
primary caregivers in order to avoid unnecessary arrest and prosecution of these
individuals and provide needed guidance to law enforcement officers. [¶] (2) Promote
uniform and consistent application of the act among the counties within the state. [¶
And] (3) Enhance the access of patients and caregivers to medical marijuana through
collective, cooperative cultivation projects.” (Stats. 2003, ch. 875, § 1, subd. (b)(1)-(3).)
       The high court has explained the role of the MMP in clarifying the scope of the
CUA as follows: “As part of its effort to clarify and smooth implementation of the
[CUA], the [MMP] immunizes from prosecution a range of conduct ancillary to the
provision of medical marijuana to qualified patients. [Citation.]” (Mentch, supra, 45
Cal.4th at p. 290.) The MMP, under section 11362.765, subdivision (b), granted
immunity from criminal prosecution to qualified patients or caregivers for the
transportation or processing of medical marijuana for the patient’s personal use, and to
those who assist qualified patients or caregivers in the administration of, or teaching how
to cultivate, medical marijuana. (Mentch, at p. 291.) The MMP, under section 11362.1,
addressed the goal of identifying persons qualified under the CUA by establishing a
voluntary identification card program to facilitate “ ‘the prompt identification of qualified
patients and their designated primary caregivers.’ ” (People v. Wright (2006) 40
Cal.4th 81, 93.)
       The MMP, in an effort to foster uniform and consistent application of the law,
specified the maximum amount of marijuana a patient or caregiver could possess or
cultivate for personal medical uses, authorized physicians to prescribe greater amounts in




                                             15
certain instances, and authorized cities and counties to establish guidelines that exceeded
the specified base amounts. (See § 11362.77.)16
       The Legislature, under section 11362.775, in seeking to improve access to medical
marijuana, “also exempted those qualifying patients and primary caregivers who
collectively or cooperatively cultivate marijuana for medical purposes from criminal
sanctions for possession for sale, transportation or furnishing marijuana, maintaining a
location for unlawfully selling, giving away, or using controlled substances, managing a
location for the storage, distribution of any controlled substance for sale, and the laws
declaring the use of property for these purposes a nuisance.” (Urziceanu, supra, 132
Cal.App.4th at p. 785.) In the view of the Urziceanu court, the MMP “represent[ed] a
dramatic change in the prohibitions on the use, distribution, and cultivation of marijuana
for persons who are qualified patients or primary caregivers. Its specific itemization of
the marijuana sales law indicates it contemplates the formation and operation of
medicinal marijuana cooperatives that would receive reimbursement for marijuana and
the services provided in conjunction with the provision of that marijuana.” (Ibid.; but see
People v. ex rel. Trutanich v. Joseph, supra, 204 Cal.App.4th at p. 1523 [MMP “does not
cover dispensing or selling marijuana”]; Kruse, supra, 177 Cal.App.4th at p. 1175 [MMP
makes no mention of Dispensaries or the licensing or location of them].)17

       16
          The Supreme Court held in People v. Kelly (2010) 47 Cal.4th 1008 that, to the
extent section 11362.77 of the MMP amended the CUA to burden a defense otherwise
available under the CUA by establishing specific quantitative limitations for marijuana
possession and cultivation by qualified patients and their caregivers, it was
unconstitutional.
       17
          As pointed out recently by the Fourth District Court of Appeal, Division One,
the notion that the MMP, and specifically section 11362.775, does not address the
dispensing or sale of medical marijuana is at odds with (1) guidelines concerning medical
marijuana promulgated by the Attorney General at the specific direction of the
Legislature under section 11362.81, subdivision (d) (see California Attorney General’s
Guidelines for the Security and Non–Diversion of Marijuana Grown for Medical Use
                                                                                   continued

                                             16
       Several courts have rejected Dispensaries’ claims that local regulation of medical
marijuana distribution is preempted by the voters’ and Legislature’s adoption of the CUA
and the MMP, respectively.18 For instance, in Kruse, supra, 177 Cal.App.4th at pages
1168 to 1176, the appellate court held that neither the CUA nor the MMP preempted the
field to preclude the city in that case from adopting a moratorium temporarily prohibiting
the operation of Dispensaries within city limits. Likewise, the Second District Court of
Appeal, Division One, recently rejected a claim by a Dispensary—which, like appellants
here, had commenced operations without having first obtained a business license,
conditional use permit, or zoning variance—that Los Angeles County’s zoning, permit,
and licensing restrictions applicable to Dispensaries were preempted by the MMP.
(County of Los Angeles v. Hill (2011) 192 Cal.App.4th 861, 867; see also Browne v.
County of Tehama (2013) 213 Cal.App.4th 704 [neither CUA nor MMP preempted
county from adopting ordinance regulating cultivation of medical marijuana]; cf.
Qualified Patients Assn. v. City of Anaheim (2010) 187 Cal.App.4th 734, 754-755
(Qualified Patients) [court expressly declines to decide whether MMP preempted local
legislation].) And at least two courts have rejected claims that State medical marijuana
laws were preempted by the federal Controlled Substances Act (21 U.S.C. §§ 801-904.)




(Aug.2008) [http:// ag.ca.gov /cms_attachments/press/pdfs/n1601_
medicalmarijuanaguidelines.pdf] (Attorney General’s Guidelines)); and (2) the
Legislature’s subsequent adoption of section 11362.768, which provides in part, in
subdivision (e), that “ ‘a medical marijuana cooperative, collective, dispensary, operator,
establishment, or provider that is authorized by law to possess, cultivate, or distribute
medical marijuana and that has a storefront or mobile retail outlet which ordinarily
requires a local business license’ may not be located within a 600–foot radius of a
school.” (People v. Jackson (2012) 210 Cal.App.4th 525, 537.)
       18
          We provide this information as necessary background to our discussion of
medical marijuana laws, noting that appellants here do not assert a preemption claim.



                                            17
(Qualified Patients, at pp. 756-763; County of San Diego v. San Diego NORML (2008)
165 Cal.App.4th 798, 819-828.)19
       VI.    Propriety of Summary Judgment Order
              A.     Public Nuisances Generally
       A city is constitutionally authorized to “make and enforce within its limits all
local, police, sanitary, and other ordinances and regulations not in conflict with general
laws.” (Cal. Const., art. XI, § 7.) It may by legislative declaration state what activities or
conditions may constitute a nuisance. (Gov. Code, § 38771; see also Amusing Sandwich,
Inc. v. City of Palm Springs (1985) 165 Cal.App.3d 1116, 1129.) Thus, a city council
may, by ordinance, declare what it deems to constitute a public nuisance. (Flahive v. City
of Dana Point (1999) 72 Cal.App.4th 241, 244.)
       An act or condition legislatively declared to be a public nuisance is “ ‘a nuisance
per se against which an injunction may issue without allegation or proof of irreparable
injury.’ [Citation.]” (Outdoor Media, supra, 13 Cal.App.4th at p. 1076.) “[T]o rephrase
the rule, to be considered a nuisance per se the object, substance, activity or circumstance
at issue must be expressly declared to be a nuisance by its very existence by some


       19
         As seen from a number of decisions filed within the past year, California
appellate courts are divided on the question of whether a local governmental entity may
impose an outright ban on the establishment of Dispensaries within its jurisdiction.
Several cases are presently pending before the California Supreme Court concerning
whether (1) a local government’s attempt to ban or regulate Dispensaries is a matter
preempted by state law under the CUA and the MMP, and (2) local ordinances regulating
or banning Dispensaries are preempted by federal law. (See County of Los Angeles v.
Alternative Medicinal Cannabis (2012) 207 Cal.App.4th 601, review granted Sept. 19,
2012, S204663; 420 Caregivers, LLC v. City of Los Angeles (2012) 207 Cal.App.4th 703,
review granted Sept. 19, 2012, S204684; City of Lake Forest v. Evergreen Holistic
Collective (2012) 203 Cal.App.4th 1413, review granted May 16, 2012, S201454; City of
Riverside v. Inland Empire Patient’s Health & Wellness Center, Inc. (2011) 200
Cal.App.4th 885, review granted Jan. 18, 2012, S198638; People v. G3 Holistic, Inc.,
review granted Jan. 18, 2012, S198395.)



                                             18
applicable law.” (Beck Development Co. v. Southern Pacific Transportation Co. (1996)
44 Cal.App.4th 1160, 1207.) Thus, the only issues for the court’s resolution in a nuisance
per se proceeding are whether the statutory violation occurred and whether the statute is
constitutional. (City of Bakersfield v. Miller (1966) 64 Cal.2d 93, 100; see also City of
Costa Mesa v. Soffer (1992) 11 Cal.App.4th 378, 382-383.)
               B.     Nuisance—Impermissible Use Under (Pre-Moratorium) City Code
       Monterey asserted that appellants’ use of the premises constituted a nuisance per
se because the operation of a Dispensary was not a permitted use under the City Code as
it existed before the Dispensary moratorium was adopted. Although the court below did
not decide this question, we will address it here because we deem it both dispositive and
to be an issue related to the ground upon which the court based its ruling (i.e., that
appellants’ operation was in violation of the Dispensary moratorium).
                      1.      Monterey City Code
       Courts interpret municipal ordinances in the same manner and pursuant to the
same rules applicable to the interpretation of statutes. (Russ Bldg. Partnership v. City
and County of San Francisco (1988) 44 Cal.3d 839, 847, fn. 8; People ex rel. Kennedy v.
Beaumont Investment, Ltd. (2003) 111 Cal.App.4th 102, 113; Carson Harbor Village,
Ltd. v. City of Carson Mobilehome Park Rental Review Bd. (1999) 70 Cal.App.4th 281,
290.) Although statutory interpretation is ultimately a judicial function, “ ‘the
contemporaneous construction of a statute by an administrative agency charged with its
administration and interpretation, while not necessarily controlling, is entitled to great
weight and should be respected by the courts unless it is clearly erroneous or
unauthorized [citations].’ ” (Anderson v. San Francisco Rent Stabilization & Arbitration
Bd. (1987) 192 Cal.App.3d 1336, 1343.) As with any statutory interpretation, “our first
task . . . is to ascertain the intent of the Legislature so as to effectuate the purpose of the
law.” (Dyna-Med, Inc. v. Fair Employment & Housing Com. (1987) 43 Cal.3d 1379,
1386 (Dyna-Med).) In attempting to ascertain such intent, we begin by looking at the

                                               19
language of the statute itself. (Ibid.) “The words of the statute must be construed in
context, keeping in mind the statutory purpose, and statutes or statutory sections relating
to the same subject must be harmonized, both internally and with each other, to the extent
possible. [Citations.]” (Id. at p. 1387.)
       The City Code provides that “any use of any land, building, or premise
established, conducted, operated, or maintained contrary to the provisions of this
ordinance shall be, and the same is hereby declared to be unlawful and a public
nuisance.” (City Code, § 38-222(A).) That section authorizes the City Attorney to
commence litigation to abate such a declared public nuisance, including applying for
injunctive relief. (Ibid.)
       The premises were located within the C-2 Community Commercial District (C-2
District) designated by Monterey. In the City Code, there is a recital that the C-2 District
“is intended to provide sites for retail shopping areas containing a wide variety of
commercial establishments, including: retail stores and businesses selling home
furnishings, apparel, durable goods, and specialty items; restaurants; commercial
recreation; service stations; and business, personal, and financial services.” (City Code,
§ 38-29(A).) That section of the City Code lists a number of examples (50) of
commercial use classifications, identifying 18 as permitted uses in the C-2 District and 32
as ones which may be allowed upon the City’s approval of a use permit. The operation of
a Dispensary is not listed among the 50 examples of such classifications. (City Code,
§ 38-29(B).)
       The City Code empowers the Deputy City Manager of Plans and Public Works
(Deputy City Manager) to “determine whether a specific use shall be deemed to be within
one or more use classifications or not within any use classification in this chapter. The
Deputy City Manager of Plans and Public Works may determine that a specific use shall
not be deemed to be within a classification, whether or not named within the
classification, if its characteristics are substantially incompatible with those typical uses

                                              20
named within the classification.” (City Code, § 38-12.) A decision by the Deputy City
Manager may be appealed to the City Planning Commission. (Ibid.)
                     2.     Appellants’ Failure to Exhaust Administrative Remedies
       Appellants’ challenges center around the applicability of the City’s moratorium on
the establishment or operation of Dispensaries; the significance of their failure to obtain a
business license; and whether under the City Code (pre-moratorium), their use of the
premises was prohibited. Although appellants request that we decide in their favor that
the operation of a Dispensary was a permissible use under the pre-moratorium City Code,
the City argues that appellants are procedurally barred. The City contends that
appellants’ failure to bring a mandamus proceeding to challenge the City’s use
determination and their failure “to make use of the administrative process to challenge
the City’s determination that a marijuana dispensary is not a use classified in the City’s
zoning ordinance,” precludes their assertion on appeal that their pre-moratorium use of
the premises as a Dispensary was a permitted use. This argument has some facial
appeal.20
       We note that appellants’ challenges do not occur through the more conventional
means of a mandamus proceeding or declaratory relief action. (See, e.g., County of
Sonoma v. Superior Court (2010) 190 Cal.App.4th 1312 [Dispensary, after county issued
stop order due to absence of required permit, brought mandamus and declaratory relief
action challenging ordinance on equal protection grounds]; Qualified Patients, supra, 187
Cal.App.4th 734 [Dispensary challenged local ordinance on preemption grounds by suit
for declaratory relief].) Judicial review of an administrative decision involving land use,
such as the denial of a conditional use permit, is exclusively through an administrative


       20
          As appellants filed no reply brief, they did not respond to this, or any other
point, raised by the City in the respondent’s brief.




                                             21
mandamus action under Code of Civil Procedure section 1094.5. (SP Star Enterprises,
Inc. v. City of Los Angeles (2009) 173 Cal.App.4th 459, 468.) Similarly, a determination
on a variance application is an adjudicative decision (Arnel Development Co. v. City of
Costa Mesa (1980) 28 Cal.3d 511, 522) and is subject to being challenged through a
petition for administrative writ of mandamus. (See 1 Cal. Land Use Practice
(Cont.Ed.Bar 2011) § 7.24, p. 332.4.) And a party may test the validity of a zoning
ordinance by bringing an action for declaratory relief. (Zubarau v. City of Palmdale
(2011) 192 Cal.App.4th 289, 308.)
       Here, Cohn, on behalf of the City— exercising his powers as Deputy City
Manager under City Code section 38-12—advised Carrnshimba on January 11, 2010, that
he (Cohn) had determined that the operation of a Dispensary “was not an enumerated use
under the City’s Zoning Ordinance, and that it could not be categorized under any
existing permitted use”; and appellants’ use of the premises for that purpose was
therefore expressly prohibited under City Code section 38-29(B). Although Carrnshimba
filed an administrative appeal of Cohn’s determination, the City effectively rejected that
appeal by advising Carrnshimba 19 days after filing of the appeal that it would not be
processed because of the City’s adoption of the moratorium (Ordinance number 3441).
       Appellants did not judicially challenge the City’s denial of the administrative
appeal or Cohn’s underlying determination that appellants’ operation of the premises as a
Dispensary constituted an unpermitted use. Likewise, appellants did not seek a code
amendment or variance authorizing the use of the premises as a Dispensary.21 And


       21
         We note that although appellants also failed to apply for a code amendment or
variance authorizing the use of the premises as a Dispensary, this proposed action would
have likely been futile; had they filed such an application, once the City adopted
Ordinance number 3441 on January 19, 2010, the application would have been
summarily rejected based upon the existence of the Dispensary moratorium. (See Alta
Loma School Dist. v. San Bernardino County Com. on School Dist. Reorganization
                                                                                 continued

                                            22
appellants did not employ the traditional method of mandamus to challenge the agency’s
land use decision. (See, e.g., County of Sonoma v. Superior Court, supra, 190
Cal.App.4th 1312; Qualified Patients, supra, 187 Cal.App.4th 734.) Appellants could
have filed a petition for writ of mandamus once they were notified by the City that it
would not proceed with the administrative appeal of Cohn’s adverse determination. But
they elected to not do so, and instead continued to operate the Dispensary in defiance of
the City’s cease and desist letter.
       Kruse, supra, 177 Cal.App.4th 1153 offers support for the City’s position. There,
the defendants’ applications for a business permit and business license to operate a
Dispensary were denied on the ground that the proposed use was not allowed under the
Claremont city code. (Id. at pp. 1158-1159.) The city (similar to the circumstances
here), relied on a table contained in its land use code which enumerated permitted uses to
conclude that the defendants’ proposed use as a Dispensary was not allowed under the
city code. (Id. at p. 1159.) Claremont advised that the defendants needed to seek a code
amendment authorizing the nonconforming use. (Id. at p. 1158.) The defendants, like
appellants here, nonetheless opened their Dispensary, and neither applied for a code
amendment nor requested a determination from Claremont that their use was similar to
uses authorized in the land use code. (Id. at p. 1159.) Claremont prevailed after a trial in
their nuisance abatement action (id. at pp. 1161-1162), and the appellate court affirmed
(id. at pp. 1164-1165). The Kruse court observed that the defendants in that case could
not pursue an appellate challenge to the denial of their business license and permit
applications “because they chose to commence operating without obtaining the requisite
approvals to do so, in violation of applicable city laws. Moreover, after [Claremont]
dismissed defendants’ administrative appeal from the denial of their applications for a

(1981) 124 Cal.App.3d 542, 555 [exhaustion of administrative remedies not required
where pursuing administrative process to conclusion would have been futile].)



                                             23
business license and permit, defendants’ proper recourse was to file a petition for writ of
mandate. [Citations.] They did not do so. Instead, they continued to operate illegally,
despite [Claremont’s] repeated directives to cease and desist from doing so.
[Claremont’s] discretionary decision to deny defendants’ applications is not at issue in
this action to enjoin defendants from operating in violation of [Claremont’s] municipal
code.” (Id. at p. 1165.)
       Appellants here, as was the case with the defendants in Kruse, failed to exhaust
their administrative remedies after Monterey determined under its pre-moratorium City
Code that appellants’ operation of a Dispensary was not a permitted use and after the City
rejected appellants’ administrative appeal of that determination. We therefore conclude
that appellants should not be allowed to challenge—as a defense to the public nuisance
claim—the City’s determination that their use of the premises was not permissible.
Notwithstanding appellants’ failure to exhaust their administrative remedies, we will
address the merits of the question raised in their appeal.
                     3.     Appellants’ Use Violated Pre-Moratorium City Code
       Although appellants’ have failed to exhaust their administrative remedies, we
nonetheless conclude on the merits that their operation of the premises as a Dispensary
was not a permitted use under the pre-moratorium City Code. As noted, 50 commercial
use classifications are specified under City Code section 38-29 as being available for
property located in a C-2 District, either as permitted uses or as uses of property
permitted after the City’s approval of a use permit. Such a regulatory scheme would be
pointless unless it were construed as defining permitted commercial uses of property in a
C-2 District with the corollary that unlisted commercial uses that cannot reasonably be
included in any listed use classification are not permitted.
       This intent is evidenced further by the manner in which the City has interpreted
and applied the City Code in this instance. Cohn—the Deputy City Manager charged
with the responsibility of interpreting the City Code by determining whether a specific

                                             24
use should be deemed to be within a use classification identified in any ordinance (City
Code, § 38-12)—concluded that the operation of a Dispensary could not be categorized
under any use classification specified in City Code section 38-29(B), and appellants’ use
was therefore not permitted. This evidence of the City’s interpretation of its own City
Code “is entitled to deference” in our independent review of the meaning or application
of the law. (MHC Operating Limited Partnership v. City of San Jose (2003) 106
Cal.App.4th 204, 219.) And the City, as evidenced by its actions here in denying
appellants’ application for a business license and in demanding that it cease its
Dispensary operations, acted consistently with its interpretation that uses not listed in
section 38-29(B) of the City Code as permitted uses or uses subject to obtaining a use
permit, are prohibited uses of C-2 District property.
       Appellants, however, assert that the operation of a Dispensary is a use which falls
within three of the listed commercial use classifications under City Code section 38-
29(B), namely, “Personal Services,” “Retail Sales,” and “Pharmacies and Medical
Supplies.” They contend that the characteristics of a Dispensary are not “substantially
incompatible with those typical uses named within the [use] classification” (City Code,
§ 38-12), and therefore Cohn’s determination was erroneous. We reject appellants’
contentions.
       A personal service is “[a]n act done personally by an individual. In this sense, a
personal service is an economic service involving either the intellectual or manual
personal effort of an individual, as opposed to the salable product of the person’s skill.”
(Black’s Law Dict. (9th ed. 2009), p. 1260, col. 1.) Further, Monterey—under the
general heading in its Zoning Ordinance, “Commercial Use Classifications”—describes
“personal services” as follows: “Provision of recurrently needed services of a personal
nature. This classification includes barber and beauty shops, seamstresses, tailors, shoe
repair shops, dry cleaning agencies (excluding bulk processing plants), photocopying,



                                             25
self-service laundries, massage establishments, and escort services. (Ord. 3438 § 2,
2009)” (City Code, § 38-15(X).)
       The operation of a Dispensary does not fit into the classification of “personal
services” under either definition above. Under the MMP, qualified medical marijuana
patients and primary caregivers are allowed to “associate within the State of California in
order collectively or cooperatively to cultivate marijuana for medical purposes . . .
[without being made] solely on the basis of that fact . . . subject to state criminal
sanctions under Section 11357, 11358, 11359, 11360, 11366, 11366.5, or 11570.”
(§ 11362.775.) Although the precise parameters of a Dispensary operating lawfully
under California law remain undefined by case law or statute, the operation of a
Dispensary, under which qualified patients and caregivers may “come together to
collectively or cooperatively cultivate physician-recommended marijuana” (Attorney
General Guidelines, p. 8) does not fall within the term “personal services.”22 We identify
that term with activities involving a person or persons providing labor of a manual or
intellectual type in exchange for payment, such as mechanics, contractors, barbers,
tailors, accountants, financial planners, or attorneys.
       We also find that the operation of a Dispensary does not fall within the use
classification of retail sales. The term “retail” connotes “[t]he sale of goods or
commodities to ultimate consumers, as opposed to the sale for further distribution or
processing.” (Black’s Law Dict. (9th ed. 2009) p. 1430, col. 1.) And under the City
Code, “Retail Sales” is defined as “[t]he retail sale of merchandise not specifically listed
under another [commercial] use classification. This classification includes department

       22
          We are assisted by the 2008 guidelines of the Attorney General, which provide
considerable discussion on the subject of Dispensaries. (Attorney General Guidelines,
pp. 8-11; see also Freedom Newspapers, Inc. v. Orange County Employees Retirement
System (1993) 6 Cal.4th 821, 829 [opinions of the Attorney General are not binding, but
“are entitled to considerable weight”].)



                                              26
stores, clothing stores, and furniture stores, and businesses retailing the following goods:
toys, hobby materials, handcrafted items, jewelry, cameras, photographic supplies,
electronic equipment, records, sporting goods, kitchen utensils, hardware, appliances, art,
antiques, art supplies and services, paint and wallpaper, carpeting and floor covering,
office supplies, bicycles, and new automotive parts and accessories (excluding service
and installation).” (City Code, § 38-15(Z).) Although medical marijuana is certainly a
good or commodity, it stretches beyond its limits the meaning of a retail sale to include
within that category the noncommercial circumstances under which a collective of
patients and caregivers qualified under the CUA and MMP come together to cultivate
medical marijuana.
       Moreover, we reject appellants’ contention that their dispensary fell within the
commercial use classification of a pharmacy or medical supply house. As defined in the
Business and Professions Code, a “ ‘[p]harmacy’ means an area, place, or premises
licensed by the [State Board of Pharmacy] in which the profession of pharmacy is
practiced and where prescriptions are compounded. ‘Pharmacy’ includes, but is not
limited to, any area, place, or premises described in a license issued by the [State Board
of Pharmacy] wherein controlled substances, dangerous drugs, or dangerous devices are
stored, possessed, prepared, manufactured, derived, compounded, or repackaged, and
from which the controlled substances, dangerous drugs, or dangerous devices are
furnished, sold, or dispensed at retail.” (Bus. & Prof. Code, § 4037, subd. (a).) Further, a
prescription under the same article 2 of the Pharmacy Law is an order that is written, oral,
or made by electronic transmission which includes, among other information, the name of
the prescriber, the name of the patient, the name and quantity of the drug or device
prescribed, and the date of issuance of the order. (Bus. & Prof. Code, § 4040, subd. (a).)
The City defines “Pharmacies and Medical Supplies” as “[e]stablishments primarily
selling prescription drugs, medical supplies, and equipment.” (City Code, § 38-15(Z)(2).)



                                             27
       In the case of a Dispensary, medical marijuana is supplied to qualified patients and
qualified caregivers (for ultimate consumption by qualified patients) as a result of
cooperative or collective cultivation efforts of such patients and caregivers. Under the
CUA, one becomes a qualified patient by virtue of “possess[ing] or cultivat[ing]
marijuana for the personal medical purposes of the patient upon the written or oral
recommendation or approval of a physician.” (§ 11362.5, subd. (d), italics added.) This
cannot reasonably be construed as constituting a prescription for medical marijuana,
because, inter alia, nothing in the statute requires that the physician’s recommendation or
approval contain a date or indicate a specific quantity required for the patient. (See
People v. Windus (2008) 165 Cal.App.4th 634, 642.) And, most fundamentally, a
Dispensary is not “licensed by the [State Board of Pharmacy] . . .” (Bus. & Prof. Code,
§ 4037, subd. (a).) A Dispensary does not fall within the model under which a pharmacy
or medical supply house conducts retail sales of prescription pharmaceuticals and
medical supplies to customers. A Dispensary, therefore, does not fit within that
designated commercial use classification.23
       City of Corona v. Naulls (2008) 166 Cal.App.4th 418 (Naulls) closely parallels
this case. There, the City of Corona, like Monterey here, had zoning laws that identified
particular uses that were permitted in particular zoning areas, but none specified a

       23
         Appellants also argue that the City’s adoption in January 2010 of a Dispensary
moratorium “is proof that MyCaregiver fits the existing classifications. If the existing
zoning laws were adequate to prevent medical marijuana operations, as the City claims,
then the City Council had no reason to pass the urgency measure, and to extend it for the
maximum time allowed by law. [Citation.]” We need not address this claim for which
no supporting legal authority is provided. (Dabney v. Dabney (2002) 104 Cal.App.4th
379, 384 [appellate courts “need not consider an argument for which no authority is
furnished”].) In any event, we are unpersuaded by the argument that the City’s adoption
of Ordinance 3441 (and the succeeding ordinances) signaled that the operation of a
Dispensary was within the specifically designated use classifications contained in the pre-
moratorium City Code.



                                              28
Dispensary as a permitted use in any area. (Id. at p. 423.) A party seeking to use
property in a manner other than as expressly permitted could apply to have Corona
amend its zoning ordinance or could request a finding that the proposed use was similar
to permitted uses and was therefore itself permitted. (Ibid.) The defendants, intending to
open a Dispensary, had misled Corona by describing their proposed activity in a business
license application as “ ‘Misc. Retail’ ” and had failed to disclose the nature of the
intended business. (Id. at p. 421.) Additionally, the principal of the defendant
organization was informed by Corona that a Dispensary was not a land use permitted
under its zoning laws. (Ibid.) The defendants nonetheless—and without seeking to
amend the zoning ordinance or requesting a similar use finding (id. at p. 423)—
commenced the Dispensary operation. (Id. at pp. 421-422.)
       Corona filed suit to abate a public nuisance per se (Naulls, supra, 166
Cal.App.4th at p. 422) and obtained a preliminary injunction preventing the defendants
from operating a Dispensary. (Id. at p. 424.) The trial court noted that the defendants
had concealed the nature of their intended operation and had failed to follow procedures
required for obtaining a variance for a nonconforming use. (Ibid.) And the trial court
“found that [Corona’s] municipal code is drafted in a permissive fashion, i.e., any use not
enumerated in the code is presumptively prohibited. Thus, because medical marijuana
dispensaries are not enumerated within the code, [the defendants are] operating within
[Corona] as a nonpermitted, nonconforming use.” (Id. at p. 425.) The trial court held
that “because any nonenumerated use is presumptively prohibited under [Corona’s]
municipal code, the operation of [the defendants] constituted a nuisance per se.” (Id. at
p. 424.)
       The appellate court affirmed, finding that there was substantial evidence to support
the trial court’s finding of a nuisance per se. (Naulls, supra, 166 Cal.App.4th at p. 427.)
It emphasized that the defendants had failed to take the necessary steps to obtain city
approval for their nonconforming operation before opening their doors for business,

                                             29
thereby violating Corona’s municipal code; as such, the operation was a nuisance per se.
(Ibid.; see also id. at pp. 429, 432.) The appellate court also found that the zoning
ordinance demonstrated “an intent by [Corona] to prohibit uses not expressly identified.”
(Id. at p. 432.) It noted that the regulatory scheme provided that specified uses set forth
in a table were either permitted, conditionally permitted, or not permitted, and that a
business owner seeking to use property for a purpose not specifically allowed under the
law—such as a Dispensary—was required to comply with applicable municipal code
provisions by seeking city approval for a proposed similar use. (Ibid.) The court also
relied on the canon of construction, expressio unius est exclusio alterius—meaning “ ‘the
expression of certain things in a statute necessarily involves exclusion of other things not
expressed’ ” (Dyna–Med, supra, 43 Cal.3d at p. 1391, fn. 13)—in reaching the
conclusion that the identification of permissible land uses was an indication that all other
uses of land not expressly permitted were deemed impermissible under the ordinance.
(Naulls, at p. 433; see also Kruse, supra, 177 Cal.App.4th at pp. 1164-1165 [because
Claremont’s land use code expressly prohibited any use of property not specifically
enumerated as permitted use, and Dispensary was not enumerated permitted use,
defendants’ operation of Dispensary was public nuisance].)
       Here, Monterey’s City Code specified 50 commercial use classifications for C-2
Districts, designated as “P” as being “permitted in the C-2 [D]istrict” or “U” as being
“allowed on approval of a use permit.” (City Code, § 38-29(B).) It provided that the
Deputy City Manager would determine whether a particular use of property fell within
any designated use classification. (City Code, § 38-12.) And—similar to Naulls, where
Corona’s zoning laws provided that a citizen could request a finding that his or her
proposed use was similar to permitted uses (Naulls, supra, 166 Cal.App.4th at p. 423)—a
person dissatisfied with the Deputy City Manager’s determination could pursue an
administrative appeal with Monterey’s Planning Commission. (City Code, § 38-12.)
Drawing on the reasoning of Naulls, Monterey’s City Code, like Corona’s, demonstrated

                                             30
“an intent by the City to prohibit uses not expressly identified” (id. at p. 432) or
determined by the Deputy City Manager to fall within a designated use classification.
Because the City Code, and specifically section 38-29 concerning property in the C-2
District, made no mention of a Dispensary, and because the Deputy City Manager
determined that a Dispensary operation did not fall within any designated use
classifications—a determination which we have concluded above to have been
appropriate—appellants’ Dispensary was a prohibited use under local law. It constituted
a nuisance per se under City Code section 38-22(A). Therefore, although this was not the
basis upon which the court granted summary judgment in favor of the City, we find that
the court’s ruling was proper because appellants’ Dispensary operation was not a
permitted use under the pre-moratorium City Code.24
              C.     Nuisance—Moratorium on Dispensaries
       The trial court based its order granting summary judgment on the finding that
appellants’ operation of a Dispensary violated the City’s moratorium, as embodied in
Ordinance numbers 3441 and 3445, and that appellants’ use of the premises therefore
constituted a nuisance per se. Appellants challenge this conclusion, arguing that the court
improperly applied the moratorium retroactively to their operation of a Dispensary.

       24
          Code of Civil Procedure section 437c, subdivision (m)(2) provides in part:
“Before a reviewing court affirms an order granting summary judgment or summary
adjudication on a ground not relied upon by the trial court, the reviewing court shall
afford the parties an opportunity to present their views on the issue by submitting
supplemental briefs.” In this case, our affirmance of the trial court’s grant of summary
judgment is in part on a ground not relied upon by the trial court, i.e., that the operation
of a Dispensary was not a permitted use under the pre-moratorium City Code. Both
parties in fact fully briefed this issue on appeal, and appellants, in doing so, specifically
requested that we decide the question. It is therefore debatable whether a supplemental
briefing notice is required. (See Bains v. Moores (2009) 172 Cal.App.4th 445, 471, fn.
39; Byars v. SCME Mortgage Bankers, Inc. (2003) 109 Cal.App.4th 1134, 1147.) But we
nonetheless notified the parties that they could elect to submit supplemental briefing on
this issue. Monterey submitted a supplemental brief, which we have considered.



                                              31
While we have concluded that summary judgment was proper on another ground—i.e.,
that appellants’ Dispensary was not a permitted use under the pre-moratorium City
Code—we nonetheless conclude that, because appellants’ use of the premises was
unlawful at the time the moratorium went into effect, the trial court’s basis for granting
summary judgment was likewise proper.
       Absent “an express retroactivity provision, a statute will not be applied
retroactively unless it is very clear from extrinsic sources that the Legislature or the
voters must have intended a retroactive application.” (Evangelatos v. Superior Court
(1988) 44 Cal.3d 1188, 1209 (Evangelatos).) There must be “ ‘express language or clear
and unavoidable implication negativ[ing] the presumption’ ” of nonretroactivity. (Id. at
p. 1208, quoting Glavinich v. Commonwealth Land Title Ins. Co. (1984) 163
Cal.App.3d 263, 272; see also Californians for Disability Rights v. Mervyn’s, LLC (2006)
39 Cal.4th 223, 230.) “The point of the rule disfavoring retroactivity is to avoid the
unfairness that attends changing the law after action has been taken in justifiable reliance
on the former law. [Citation.]” (Mahon v. Safeco Title Ins. Co. (1988) 199 Cal.App.3d
616, 620-621.)
       In this instance, Ordinance number 3441, made effective immediately upon its
adoption on January 19, 2010, contains no statement to the effect that it is to be applied
retroactively. Likewise, neither of the two ordinances extending the duration of the
moratorium (Ordinance numbers 3445 and 3454) indicates that the Dispensary
moratorium is to be applied retroactively to a date prior to January 19, 2010.25 And there
       25
          Appellants’ Dispensary operation is, however, expressly mentioned in the
declaration section of Ordinance number 3441: “. . . because a significant portion of
Monterey County has prohibited or heavily regulated medical marijuana dispensaries,
there is a substantially increased likelihood that establishments, in addition to
MyCaregiver, Inc., will seek to locate in Monterey.” In addition, both of the ordinances
extending the moratorium refer “to the City’s one illegal medical marijuana dispensary,”
which is presumably the one that was operated by appellants.



                                              32
is nothing from which we may infer that the City Council intended the moratorium to
apply retroactively. We conclude that the presumption that the ordinance only operates
prospectively applies in this instance. (Evangelatos, supra, 44 Cal.3d at p. 1209.)
       But noting that the moratorium did not apply retroactively does not end our
analysis. In the analogous area of permitting, where “a property owner has performed
substantial work and incurred substantial liabilities in good faith reliance upon a permit
issued by the government, he acquires a vested right to complete construction in
accordance with the terms of the permit. [Citations.] Once a landowner has secured a
vested right the government may not, by virtue of a change in the zoning laws, prohibit
construction authorized by the permit upon which he relied.” (Avco Community
Developers, Inc. v. South Coast Regional Com. (1976) 17 Cal.3d 785, 791 (Avco).) In
Avco, the court rejected the developer’s argument that it acquired vested rights to a
building permit because it had subdivided and graded property and expended sums for
storm drains, culverts and street improvements; it concluded that “neither the existence of
a particular zoning nor work undertaken pursuant to governmental approvals preparatory
to construction of buildings can form the basis of a vested right to build a structure which
does not comply with the laws applicable at the time a building permit is issued.” (Id. at
p. 793; see also Autopsy/Post Services, Inc. v. City of Los Angeles (2005) 129
Cal.App.4th 521, 527-529 (Autopsy/Post Services) [expenditure of funds to buy property
and renovation of building insufficient to create vested right to building permit].)
       Here, appellants failed to disclose to Monterey in the application for a business
license or in response to a follow-up inquiry that they intended to operate a Dispensary.
(See Autopsy/Post Services, supra, 129 Cal.App.4th at pp. 524, 527 [owner failed to
disclose in building permit applications its intent to use property to perform autopsies];
Avco, supra, 17 Cal.3d at p. 794 [before date statute’s requirements became effective,
developer failed to apply to county for building permits or even to disclose “elementary
details” concerning buildings].) And, as we have discussed, any use of the premises as a

                                             33
Dispensary prior to January 19, 2010, was not a permissible use under the pre-
moratorium City Code, so it cannot be said that appellants obtained any vested rights to
operate a Dispensary when such use constituted a nuisance per se. (See Acker v. Baldwin
(1941) 18 Cal.2d 341, 346 [“[n]o vested right to violate an ordinance may be acquired by
continued violations”].)
       In Kruse, supra, 177 Cal.App.4th 1153, Claremont dismissed the defendants’
administrative appeal of the denial of their business license and permit applications based
upon a subsequently enacted citywide moratorium against the establishment of
Dispensaries. (Id. at p. 1178.) The defendants argued that this dismissal was a violation
of their due process rights. (Ibid.) The court disagreed: “[Claremont’s] reliance on the
moratorium as the basis for dismissing defendants’ appeal did not deprive defendants of
any vested right. At the time the moratorium was enacted, defendants’ applications for a
business license and permit had already been denied. The trial court found that
defendants did not incur substantial expenses prior to the denial of their applications, and
substantial evidence supports that finding. After [Claremont] denied defendants’
applications for a business license and permit, and after [Claremont] representatives told
defendants that their proposed use would not be permitted, defendants commenced
operating a medical marijuana dispensary without a license or permit, in violation of
[Claremont’s] municipal code. That violation was the subject of the injunction issued by
the trial court. Neither the issuance of the injunction nor the dismissal of defendants’
administrative appeal deprived defendants of any vested right.” (Id. at pp. 1178-1179.)
       Similarly, under the circumstances presented here, application of the City’s
moratorium to appellants’ preexisting but unlawful Dispensary operation was proper and
did not deprive appellants of any vested right. (Kruse, supra, 177 Cal.App.4th at
pp. 1178-1179.) The trial court, in applying the City’s moratorium to find that




                                             34
appellants’ use of the premises constituted a nuisance per se, correctly granted summary
judgment.26
              D.      Claim that City Code Is Discriminatory As Applied
       As a final contention, appellants assert that the City Code, as applied here by
Monterey, was “unreasonable, arbitrary and therefore discriminatory.” They argue in a
most cursory fashion that “[g]iven the broad use classifications set forth in the City Code,
and the stated purposes and activities of MyCaregiver that easily fit the
classifications, . . . the City is discriminating against a lawful organization for no valid
reason.”
       Appellants fail to develop their “discriminatory as-applied” argument beyond the
very general statement quoted above. “We are not bound to develop appellants’
arguments for them.” (In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814,
830.) We therefore need not consider undeveloped challenges. (Ibid.; see Niko v.
Foreman (2006) 144 Cal.App.4th 344, 368 [absence of legal argument and citation to
authorities in support of contention results in its forfeiture].) Even were we to consider
the merits of appellants’ claim, it nonetheless fails.
       Our high court has noted that “ ‘[i]t is well settled that a municipality may divide
land into districts and prescribe regulations governing the uses permitted therein, and that
zoning ordinances, when reasonable in object and not arbitrary in operation, constitute a
justifiable exercise of police power.’ [Citations.]” (Hernandez v. City of Hanford (2007)

       26
          Because we have concluded that Monterey established that appellants’ operation
of a Dispensary on the premises was in violation of the City Code and also in violation of
the moratorium (Ordinance number 3441 and its successors) and thus constituted a public
nuisance per se entitling the City to injunctive relief, we need not address whether
injunctive relief was also proper based upon appellants’ failure to obtain a business
license. (See Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836, 845, fn. 5
[appellate courts will not address issues whose resolution is unnecessary to disposition of
appeal].)




                                              35
41 Cal.4th 279, 296; see also Wilkins v. San Bernardino (1946) 29 Cal.2d 332, 337.) The
City Code here set forth 50 commercial use classifications potentially available for
property located in a C-2 District. The mere fact that a Dispensary was not included as
one of those specified use classifications does not render the City Code discriminatory.
Nor does the fact that the Deputy City Manager made the determination that a Dispensary
was not within any of those specified use classifications mean that the City Code was
discriminatory as applied to appellants. As we have discussed (see pt. V.B.3, ante), in
light of the unusual, if not unique, characteristics of a Dispensary, such a use of property
does not fall within any of the specific commercial use classifications identified in the
City Code for C-2 District property, and the Deputy City Manager’s conclusion was
therefore reasonable. Thus, the central premise underlying appellants’ challenge—that
their Dispensary operation was a use of property “that easily fit the [specified commercial
use] classifications”—is insupportable. We therefore reject appellants’ claim that the
City Code, as applied to their use of the premises, was “unreasonable, arbitrary and
therefore discriminatory.”




                                             36
                                DISPOSITION
    The judgment is affirmed.




                                         Márquez, J.




WE CONCUR:




  Premo, Acting P.J.




  Mihara, J.




                                    37